Citation Nr: 0318246	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-10 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of 
osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from June 1943 to September 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
which the RO denied service connection for residuals of 
osteoarthritis of the right knee.  The RO also denied service 
connection for residuals of a left eye injury, but since the 
veteran did not appeal that decision it is not presently 
pending before the Board.  


REMAND

The veteran contends that his right knee osteoarthritis 
resulted from a weakening of his knee joint after a right 
knee injury during service.  Service medical records show 
treatment for a right knee sprain in September 1944.  The 
report of a separation examination conducted in September 
1945 reflects no pertinent defects.  A letter from H.T., 
M.D., dated in July 1964 indicates that the veteran was 
referred to him in May 1964 with complaints of sinusitis.  
The examiner reported that the veteran's major problem was 
the right knee, which he had injured while in the Army in 
1943 and again while water skiing in 1948.  A physical 
examination was unremarkable except for tenderness over the 
medial collateral ligaments of the right knee.  X-rays showed 
a probable loose body of the right knee.  

A VA examination was conducted in August 2001, the report of 
which reflected that the claims file was not available for 
review.  The report also noted a history of recurrent 
swelling, locking and clicking between 1943 and 1950.  The 
veteran related having had a twisting injury water-skiing in 
the 1950's.  He saw a physician at that time.  The knee was 
aspirated and an elastic bandage was used.  He has used a 
metal brace in the past and needed a cane.  In 1972, the 
veteran was rear-ended in a motor vehicle accident and drove 
his right knee into the dash.  There was some swelling.  X-
rays revealed a fractured kneecap.  The physical examination 
showed hypertrophic changes on the right side, with intact 
peripheral pulses, dorsalis pedis, and posterior tibial.  
There were negative Lachman and McMurray signs bilaterally.  
Flexion was limited on the right to 130 degrees and on the 
left to 140 degrees.  Extension was to 0 degrees.  The 
examiner diagnosed severe osteoarthritis of the right knee 
with moderately severe functional impairment.  The examiner 
did not opine as to the etiology or the knee disorder or 
whether the in-service injury was related to the 
osteoarthritis.  As a result, a remand is necessary to 
provide another VA examination.  

On November 9, 2000, the President signed into law the VCAA.  
It includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Although the veteran was provided the applicable provisions 
of the VCAA in the statement of the case issued in June 2002, 
he has not been specifically apprised of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  The veteran has up to a 
year from the date of such notice to submit evidence in 
support of his claim.  See Quartuccio, 16 Vet. App. 183.  The 
veteran has not waived this period of time in which to 
present evidence.  See generally, Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304,  - 7305, - 
7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  As such, a remand in this case is required to 
allow the veteran the full time period to submit evidence in 
support of his claims.  



Accordingly, a REMAND is warranted to accomplish the 
following actions:


1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right knee 
disability since his discharge from 
service.  The veteran should be 
specifically 
asked to provide information concerning 
any treatment he received following the 
water skiing accident and the motor 
vehicle accident in 1972.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should be afforded a VA 
orthopedic examination to assess the 
nature and etiology of the veteran's 
right knee disorder.  The examiner is 
requested to review the claims file prior 
to examining the veteran and indicate 
having done so in the examination report.  
After having reviewed the claims file, 
the examiner should examine the veteran's 
right knee with a view towards acquiring 
the information necessary to render an 
opinion as to whether the present 
disorder resulted from the right knee 
sprain noted in the service medical 
records in September 1944.  In rendering 
this opinion, the examiner is asked to 
consider the impact, if any, of the 
claimed post-service injuries to the 
right knee.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



